Citation Nr: 0309545	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-11 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from May 1967 to March 1970.

This appeal is from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
PTSD and rated the disability 50-percent disabling.  The 
veteran appealed from the initial rating, and the Board of 
Veterans' Appeals (Board) denied the appeal in October 2000.  
In December 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case to the Board for further action consistent 
with the Court's order.

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
after the Board's vacated decision, made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).  The RO's action in 
this case, completed as it was before enactment of the law, 
could not have complied with the entirety of the Act's 
requirements, e.g., affording the veteran the full scope of 
notices required by the Act.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board cannot cure such defects.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
must discharge VA's duty under 38 U.S.C.A. § 5103(a) (2002); 
38 C.F.R. § 3.159(b) (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  

In addition to the general requirements of the VCAA, the 
Court noted that the veteran's disability rating is 
susceptible to staging at different levels during the period 
under consideration in the claim, see Fenderson v. West, 12 
Vet. App. 119 (1999), and the Board must consider staging the 
rating.  The RO should likewise review the claim with an eye 
towards staging the rating if appropriate.

In light of the passage of time since the Board's decision, 
updating the veteran's claims file by obtaining VA treatment 
records and affording a current examination is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate 
his claim and of which information or 
evidence he must submit, if any, and of 
which information and evidence VA will 
obtain for him, if any; obtain any 
information or evidence about which the 
veteran provides notice and, if required, 
authorization for release of information; 
inform the veteran of any failure to 
obtain evidence that VA requests from any 
source.  Associate any information 
obtained with the claims file.

2.  Obtain any VA psychiatric outpatient 
and inpatient records for the period May 
1998 to the present from Gulfport and 
Pensacola and associate any records 
obtained with the claims file.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examiner should provide current and past 
year GAF scores.  Provide the examiner 
with the claims file for longitudinal 
review to inform his evaluation.  
Associate any information obtained with 
the claims file.

4.  Readjudicate the claim at issue, 
including consideration whether the 
rating of PTSD may be staged, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




